[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-12407                   NOV 29, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________               CLERK


                   D. C. Docket No. 05-21438-CV-JEM
                      BKCY No. 00-50881-BKC-RB

In Re: NICOLAS LAURENT,
                                                               Debtor.
__________________________________________________

NICOLAS LAURENT,

                                                           Plaintiff-Appellant,

                                  versus

NANCY N. HERKERT, Trustee,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (November 29, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Nicolas Laurent, a Chapter 13 debtor proceeding pro se, appeals the district

court’s affirmance of the bankruptcy court’s April 19, 2005 order discharging the

Trustee and closing his case. On appeal, Laurent argues that the bankruptcy court

prematurely entered its order.          According to Laurent, the order resulted in an

improper foreclosure on his home prior to expiration of the 10-day stay under Rule

62 of the Federal Rules of Civil Procedure and Rule 8017 of the Federal Rules of

Bankruptcy Procedure, which Laurent contends followed entry of the April 19th

order. He suggests that the foreclosure was a violation of the automatic stay and

should be vacated.1 When reviewing an appeal from a bankruptcy proceeding, we

review legal determinations de novo, whether from the bankruptcy court or district

court, and review the bankruptcy court’s factual findings for clear error. In re

Simmons, 200 F.3d 738, 741 (11th Cir. 2000). We affirm.2

       Upon filing a petition for bankruptcy, an automatic stay is imposed and

continues until the earliest of the following: the case is (1) closed; (2) dismissed; or


       1
           At the outset, we observe that we are without power to award this type of relief, as the
foreclosure order was entered by a state court. Cf. Siegel v. LePore, 234 F.3d 1163, 1172 (11th Cir.
2000) (en banc) (holding that “federal courts, other than the United States Supreme Court, have no
authority to review the final judgments of state courts”).
       2
         We reject without further discussion Laurent’s challenge to the district court’s denial of
his motion to alter or amend the judgment. Because Laurent presented no new evidence, nor did he
show that the district court had made a manifest error of law or fact, he was not entitled to relief.
See In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999) (observing that “[t]he only grounds for
granting [debtor’s] motion [to alter or amend] are newly-discovered evidence or manifest errors of
law or fact”).

                                                 2
(3) discharged. See 11 U.S.C. § 362(c)(2). Pursuant to Rule 62(a), “no execution

shall issue upon a judgment nor shall proceedings be taken for its enforcement

until the expiration of 10 days after its entry.” Fed. R. Civ. P. 62(a). However, in

the bankruptcy context, Rule 62 applies only in “adversary proceedings.” Fed. R.

Bank. P. 7062. Rule 7001 of the Federal Rules of Bankruptcy Procedure lists the

types of adversary proceedings, none of which encompasses the proceedings

involved in this case. Accordingly, the 10-day stay provision of Rule 62(a) does

not apply to Laurent’s bankruptcy case and the district court did not err by entering

its order discharging the Trustee and closing the case.3

       AFFIRMED.




       3
         Even if the provision did apply to a case such as this one, the crux of Laurent’s appeal is
a challenge to the foreclosure of his home as violative of the automatic stay. We have already
decided in a prior appeal that no automatic stay was in effect at the time of the foreclosure. See In
re Laurent, No. 06-10802 (11th Cir. Jul. 18, 2006) (unpublished). As for Laurent’s arguments
concerning the Trustee’s actions relating to the administration of his payment plan and his claim that
the bankruptcy judge was biased against him, we will not consider these issues because they are
raised for the first time on appeal. Walker v. Jones,10 F.3d 1569, 1572 (11th Cir. 1994).

                                                  3